Exhibit 3.5 EXAR CORPORATION 2 DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this “ Agreement ”) is dated as of [] by and between Exar Corporation, a Delaware corporation (the “ Corporation ”), and [ ] (the “ Director ”). W I T N E S S E T H WHEREAS , pursuant to the Exar Corporation 2006 Equity Incentive Plan (the “ Plan ”), the Corporation has granted to the Director effective as of the date hereof (the “ Award Date ”), a credit of restricted stock units under the Plan (the “ Award ”), upon the terms and conditions set forth herein and in the Plan. NOW THEREFORE , in consideration of services rendered and to be rendered by the Director, and the mutual promises made herein and the mutual benefits to be derived therefrom, the parties agree as follows: 1.
